Citation Nr: 1435521	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  08-01 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to March 16, 2012, and in excess of 20 percent from that date forward, for the service-connected lumbar strain with compression fracture at L-1 (back disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel
INTRODUCTION

The Veteran served on active duty from September 1981 to April 2005.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in February 2011; a transcript is of record.  The paper claims file and all pertinent records in VA's electronic processing systems have been considered.

The Board remanded this case to the agency of original jurisdiction (AOJ) for further development in May 2011 and February 2012.  At those times, the issue of service connection for a left knee disorder was also addressed.  That issue is no longer on appeal because, in an October 2012 rating decision, the AOJ fully granted that benefit.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

In October 2012, the AOJ also awarded a higher rating for the Veteran's back disability for a portion of the appeal; however, this issue remains on appeal because this was not a full grant of the benefit sought, and the Veteran has not expressed satisfaction with this determination.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The remand directives have now been substantially completed, and no further development is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).


FINDINGS OF FACT

1.  Prior to March 16, 2012, the Veteran's back disability was manifested by pain, occasional muscle spasms or tenderness that did not result in abnormal gait or spinal curvature, radiating pain in the upper back, and limited motion; with forward flexion of the thoracolumbar spine to greater than 60 degrees, and combined range of motion to greater than 120 degrees, even when considering additional functional loss due to pain and other factors during flare-ups and with repetitive motion; with no ankylosis or incapacitating episodes, and no associated neurological impairment.

2.  Since March 16, 2012, the Veteran's back disability has been manifested by pain, occasional muscle spasms or tenderness, radiating pain in the upper back, and limited motion; with forward flexion of the thoracolumbar spine to greater than 30 degrees but less than 60 degrees, even when considering additional functional loss due to pain and other factors during flare-ups and with repetitive motion; with no ankylosis or incapacitating episodes, and no associated neurological impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent prior to March 16, 2012, and in excess of 20 percent from that date forward, for the service-connected back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veteran's claim proceeds from the initial rating assigned after the award of service connection for his back disability.  He was notified of the elements required to substantiate the service connection claim in January 2005 and March 2006, and no further notice is required for the downstream element of a disability rating.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The timing defect for the letter sent after the initial adjudication was cured by subsequent readjudication of the claim, most recently in an October 2012 Supplemental Statement of the Case.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additionally, the Veteran testified before the undersigned at a Board hearing in February 2011.  The Veterans Law Judge asked questions in an attempt to determine the nature and severity of the claimed disability, whether it had increased in severity, and whether any pertinent records remained outstanding.  Indeed, the case was remanded for additional development based partly on the testimony elicited during this hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative demonstrated actual knowledge of the required elements via questioning and testimony.  As such, to the extent that the Veterans Law Judge did not explain the bases of the prior determination, or suggest the submission of evidence that may have been overlooked, the Veteran has not been prejudiced.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. § 3.103(c)(2)); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Adequate notice has been provided.

All identified, available records have been obtained, including treatment records from Kirkland Airforce Base (AFB) and a September 2011 MRI conducted by VA, as directed in the prior remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  To the extent that any further treatment records may remain outstanding, such as private physical therapy records, the Veteran has not identified or provided sufficient authorization for VA to obtain such records.  He did not respond to a February 2012 request by VA for him to identify any such records, as directed in the last remand.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing facts and evidence for a claim is not a one-way street, and the claimant has a responsibility to cooperate in such development).

VA examinations were also provided as directed in the prior remands, most recently in March 2012.  See 38 C.F.R. § 3.326.  The Veteran's representative argued in an appellate brief that the most recent examination did not adequately address the Veteran's additional functional loss during flare-ups.  Nevertheless, the examiner noted the Veteran's report of symptoms during flare-ups, as well as additional functional loss during flare-ups due to painful motion and less movement than normal, but found there was no additional loss of range of motion.  Further, the Veteran has adequately described his limitations during flare-ups or after repetitive use during the VA examination and through lay statements and other treatment records.  The VA examiner also measured and recorded any possible neurological symptoms, as directed in the last remand.  There is no argument or indication that the Veteran's disability has increased in severity since the last medical evidence or examination of record.  The medical evidence is sufficient for a fair decision.

The prior remand directives have been substantially completed.  Further, VA has satisfied its duties to inform and assist the Veteran, and there is no further notice or assistance that would be reasonably likely to assist in substantiating his claim.

II. Merits Analysis

VA's percentage ratings are based on the average impairment of earning capacity as a result of service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Disabilities of the spine will be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the condition is rated as intervertebral disc syndrome (IVDS) under DC 5243.  See 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235 to 5243.  The Veteran's service-connected disability is lumbar strain with compression fracture, which is currently assigned staged ratings of 10 and 20 percent for limited motion under DC 5235.  

Under the General Rating Formula, the ratings are to be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DC 5235.  

A 10 percent rating will be assigned where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating will be assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A higher rating of 50 or 100 percent requires unfavorable ankylosis.  Id.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In this case, the available evidence reflects that, throughout the appeal period, the Veteran complained of pain in the mid or upper and lower back, which sometimes radiated from the upper back around to the chest.  He also had occasional muscle spasm or localized tenderness, but these were not severe enough to result in abnormal gait or abnormal spinal contour.  Such symptoms were treated with over-the-counter medications and, at times, physical therapy.  Nevertheless, the Veteran retained significant function and range of motion of the back.  As discussed below, the currently assigned staged ratings of 10 and 20 percent are appropriate.  

Prior to March 16, 2012, the Veteran retained forward flexion of the thoracolumbar spine to greater than 60 degrees and combined range of motion to greater than 120 degrees, even when considering additional functional impairment due to pain or other factors during flare-ups or with repetitive use.  For example, during the April 2005 VA examination, he had forward flexion to 70 degrees, and combined range of motion to 210 degrees.  The examiner noted that there would be increased pain with repetitive testing, and that fatigue also limited testing.  A few days prior to this examination, in an April 2005 treatment record from Kirkland AFB, the Veteran reported pain at a level of 4 out of 10 and indicated that he was concerned with lifting 50 to 100 pounds and wanted to know his limitations.  The provider educated the Veteran on proper lifting techniques and advised him to wear a back brace when doing heavy lifting.  Nevertheless, the Veteran subsequently denied wearing a back brace, including during the February 2011 Travel Board hearing and in subsequent VA examinations.  He also repeatedly denied missing work due to his back.  

The Veteran reported in a September 2010 AFB treatment session that his back pain had progressed over the prior two months to the point that he could no longer stand in one place for 3-5 minutes without developing back pain.  X-rays conducted at that time showed no change in the compression fracture, but minimal degenerative changes.  The Veteran made similar complaints during the February 2011 hearing, and testified that he was receiving physical therapy from a private provider once a week due to increase in his back symptoms, in that he would have pain after standing in one place for 3-5 minutes.  He did not provide these physical therapy records or authorize VA to obtain them.  During the February 2011 hearing, the Veteran stated that his back did not interfere with his daily activities or chores; rather, his back only bothered him when he was standing in one place.  

A few months later, during the June 2011 VA examination, the Veteran complained of a grinding sensation in the low back when he would pull something like a wagon, and that this pain was aggravated when exercising such as with sit-ups.  He also reported that he had worsening pain every 6 months, when he would be unable to walk well, and that these episodes lasted 1-2 days without residual pain or limitation.  The Veteran continued to take over-the-counter Motrin as needed, but not on a daily basis.  He reported that his daily pain was mild or absent, and that he would have mild pain when doing activities like physical therapy.  Despite the Veteran's reports of having increased pain with standing for a few minutes since at least September 2010, and receiving physical therapy for such symptoms from at least February 2011, his range of motion during this examination was even higher than during the examination six years earlier.  In particular, he had forward flexion to 80 degrees and combined range of motion to 230 degrees, with mild objective tenderness at L3, but normal gait and spinal curvature.  In a July 2011 addendum, the examiner stated there was no change after review of the claims file.  

In a July 2011 statement in support of his claim, the Veteran again complained of pain in the back after standing in one place for 3-5 minutes.  He explained that he did not report this during the recent VA examination because it had not happened "in quite a while" and only happened at work "once in a great while."  

In treatment records through February 2012, the Veteran repeatedly denied having low back pain, muscle aches or arthralgia, and muscle spasms.  See, e.g., AFB records in April 2011, October 2011, February 2012.  This is consistent with the Veteran's general complaints of off and on back pain throughout the appeal.

In sum, prior to March 16, 2012, despite the Veteran's reports of increased pain with repetitive use or during flare-ups, he retained forward flexion of the thoracolumbar spine to greater than 60 degrees, and combined range of motion to greater than 120 degrees.  This warrants a 10 percent rating under the General Rating Formula.  See 38 C.F.R. § 4.71a, DC 5235.  Pain alone does not constitute functional loss, and painful motion alone does not constitute limited motion; however, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Mitchell, 25 Vet. App. 32.  The Veteran repeatedly indicated that his primary complaints were pain with standing, which does not involve forward flexion or other range of motion.  He also specified in a July 2011 written statement that these episodes of increased pain with standing were infrequent.  The Veteran generally denied back pain for treatment purposes, including in 2011 and 2012, and he specified during the June 2011 VA examination that his daily pain was mild or absent.  Further, the Veteran had higher forward flexion to 80 degrees in June 2011, as opposed to 70 degrees in April 2005, even though he reported that his pain had been causing difficulties with standing since at least September 2010.  The lower measured range of motion in April 2005 is consistent with functional loss during a flare-up or after repetitive use.  In fact, this was measured only a few days after the Veteran had reported lifting 50 to 100 pounds in an AFB treatment session.  

Further, despite occasional muscle spasms and localized tenderness, the Veteran was repeatedly noted to have normal gait, posture, and no abnormal spinal curvature.  See, e.g., April 2005, June 2011, and March 2012 VA examinations; September 2008 VA treatment record.  There was also no evidence of ankylosis of the spine.  The Veteran's complaints prior to March 16, 2012, did not more nearly approximate the next higher rating for back disability.  See 38 C.F.R. § 4.7.  As such, a rating in excess of 10 percent is not warranted based on orthopedic complaints prior to March 16, 2012.  See 38 C.F.R. § 4.71a, DC 5235.

During the March 16, 2012, VA examination, the Veteran had forward flexion of the thoracolumbar spine to 50 degrees, with pain starting at that point, and no change after repetitive testing.  Combined range of motion was to 145 degrees when accounting for pain, and range of motion actually increased to 150 degrees (with an increase in rotation) after repetitive testing.  The examiner stated there was no additional limitation in range of motion after repetitive testing, but that the Veteran did have functional loss due to less movement than normal and pain on movement.  The examiner also noted that the back disability affected the Veteran's work to the extent of prolonged standing and sitting, or repetitive bending and reaching.  Although this examiner did not specify the degree of additional impairment during flare-ups, the lower range of motion during the examination itself was consistent with an episode of flare-up, and with the progressive nature of the Veteran's disability.  As noted above, the Veteran had denied any back pain in treatment records shortly prior to this VA examination, including in February 2012.  

The measured forward flexion to 50 degrees as of March 16, 2012, warrants the assigned rating of 20 percent for this period.  See 38 C.F.R. § 4.71a, DC 5235.  The available evidence does not establish this level of impairment prior to that date.  Further, the Veteran's description of his limitation of motion or functional impairment during flare-ups or after repetitive use does not show forward flexion to 30 degrees or less.  Again, pain alone does not constitute functional loss or warrant a higher rating under the codes for limitation of motion.  Mitchell, 25 Vet. App. 32.  There is also no indication of ankylosis.  As such, the criteria for a rating in excess 20 percent for orthopedic manifestations are not met.  38 C.F.R. § 4.71a, DC 5235.

In addition to orthopedic complaints, Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  See 38 C.F.R. § 4.71a, DC 5235.  Here, there is no evidence of neurological impairment associated with the service-connected back disability at any point during the appeal period.  The Veteran repeatedly denied any urinary or bowel complaints, as well as weakness in the legs, including in VA examinations and in AFB treatment records, such as in April 2011 and October 2011.  The Veteran complained of constipation in January 2012 and February 2012 AFB treatment records, as well as during the April 2005 and March 2012 VA examinations.  However, he also reported that his treating provider had prescribed a high fiber diet, and AFB treatment records showed a diagnosis of epigastric pain and a history of digestion issues treated with Miralax.  As such, there is no indication that the Veteran's constipation was related to his low back disability.  

Additionally, although the Veteran complained of a recent tingling sensation from his upper or mid back around to his chest during the February 2011 hearing, this has not been linked to a neurological impairment related to his low back disability.  Consistent with the Veteran's hearing testimony, MRI reports from the AFB dated in September and December 2011 noted complaints of radicular pain on the left side of the mid-back (or T3-T5 level) that had been present for one year.  The March 2012 VA examiner noted that the degenerative changes shown by those MRIs would account for the Veteran's complaints of pain.  Further, the June 2011 and March 2012 VA examiners conducted testing to determine if there were any neurological abnormalities, and all test results were normal.  As such, the Veteran's symptom of radiating pain is already contemplated by the percentages assigned for his orthopedic complaints under the General Rating Formula, as explained in the introduction to these schedular ratings.  See 38 C.F.R. § 4.71a, DC 5235.

The Board has also considered whether a higher rating is warranted under the IVDS Formula.  The March 2012 VA examiner noted that MRIs conducted in 2011 showed degenerative joint disease (arthritis) and degenerative disc disease, which were a progression from the chronic lumbar strain.  Nevertheless, the examiner stated there was no IVDS, and the Veteran has repeatedly denied incapacitating episodes.  During the February 2011 hearing, he reported only one episode in September 2008 where he was "laid up," or in bed, for one day after throwing something in the trash.  VA treatment records also reflect this episode, with a record in September 2008 indicating pain for approximately 3 weeks that was improving with time and over-the-counter medications.  Therefore, a higher rating is not warranted under the IVDS Formula, as there has not been IVDS with a total duration of at least one week during any 12 month period (as required for even a minimum 10 percent rating).  See 38 C.F.R. § 4.71a, DC 5243, IVDS Formula.

The Veteran has already been assigned at least a 10 percent rating for his back disability to account for his limitation of motion throughout the appeal period.  As such, a separate or higher rating is not warranted under the diagnostic code for arthritis, as this would constitute impermissible pyramiding.  See 38 C.F.R. § 4.71a, DC 5003 (providing for a rating of 10 percent where there is arthritis shown by x-rays and painful motion that is not compensable under the appropriate diagnostic code for limitation of motion of the affected joint, or a 20 percent rating if there is no limitation of motion but involvement of two or more joints with incapacitating exacerbations); see also 38 C.F.R. § 4.14 (providing that separate ratings may not be assigned for the same disability under several diagnostic codes, although separate ratings may be applied if the symptoms are not overlapping or duplicative).

In sum, there is no basis to assign an initial rating in excess of the currently assigned ratings under any potentially applicable diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings were assigned because the evidence showed symptomatology that warranted different ratings for distinct time periods during the course of the appeal.  However, further staging is not appropriate because the Veteran had a relatively stable level of symptomatology during the periods on appeal, and any increases in severity were not sufficient for a higher rating as discussed above.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

Referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted because this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's back disability are fully contemplated by the schedular rating criteria.  The Veteran has complained of varying extents of pain, painful and limited motion, radiating pain, and muscle spasms, with no neurological manifestations.  These complaints and manifestations are all contemplated by the schedular rating criteria.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Id. 

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Rather, the Veteran has been employed full-time throughout the appeal period, and there is no argument or indication of unemployability due to service-connected disability.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The preponderance of the evidence is against a higher rating for any period on appeal.  As such, reasonable doubt does not arise, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim must be denied.  See 38 C.F.R. § 4.3.


ORDER

An initial rating in excess of 10 percent prior to March 16, 2012, and in excess of 20 percent from that date forward, for service-connected back disability is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


